Title: To Thomas Jefferson from George Jefferson, 28 May 1801
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 28th. May 1801.
               
               I have to day received of Mr. Creed Taylor $:679.84 in part of Littlebury Mosby’s bond to Mr. Short, of which I have informed Mr. Barnes. Mr. T. expects shortly to receive the balance.
               
               Judgment was obtained last Court against Mayo; but he has appealed, with the mere view I suppose of delay.
               The quarter Cask of wine which you intended for Mr. Randolph was received in my absence, and had been forwarded for you to the care of Mr. Higganbotham some time previous to the receipt of your letter inclosing the bill of lading. This did not occur to us until yesterday—of which I shall of course inform Mr. R. by next post.
               I am Dear Sir Your Very humble servt.
               
                  
                     Geo. Jefferson
                  
               
            